Citation Nr: 1611419	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-27 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This claim was previously before the Board in July 2012, at which time it was remanded for additional development, along with claims of service connection for a right shoulder disorder and a bilateral knee disorder.  The agency of original jurisdiction (AOJ) has complied with the remand directives.  The claims of service connection for a right shoulder disorder and a bilateral knee disorder were granted in an April 2014 rating decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDING OF FACT

In an October 2014 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a service connection for a left shoulder disorder.

	
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a left shoulder disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by a veteran or by his or her authorized representative. Id. 

In an October 2014 response to the October 2014 supplemental statement of the case, the Veteran indicated that the VA action satisfied his appeal on all issues and he withdrew his appeal.  As to this issue, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to a service connection for a left shoulder disorder is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


